Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 March 1783
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Dear Grandpappa.Geneva March. the 30 1783—
After a long Weariness caus’d by not receiving Letters from any of my freinds. I write you to engage you or My Cousin to write me the state of your health. I have heard from Johonnot that our Good General Washington intend’s coming to France. I heard also from the Same that you have made medals for the Liberty of my Dear Country having Said Before Mr Marignac that I intended to ask one for Johonnot and one for me I thought it would Please him to have one. You would do me an extrem Pleasure to send me 3 One for Mr Marignac an other for Johonnot and an other for me.
I begin to paint and I Send you my first Landscape for to Judge of it.
I expect in the first letter I schall recieve your consent of my having a gold watch as I asked it in my last letter.
Excuse the Schortness of this But as I am a going to dine to Mr Pigott’s with my friend Johonnot who presents his respects to you as well as Mr and Me Marignac My Compliments to My Cousin and Beleive me for ever Your Most Dutiful and Obedient Grandson
B. Franklin Bache

NB. In your last letter you Mention’d your having sent Some English Books as I have not receiv’d any other than the spectator the fables the speaker and an other little book, I desire yo Would be so good as to tell me what Books and By whom You sent them.

